Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 6-9, 11, 14-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurster et al. (US 9,630,029 (provided in the IDS)).

3.	Addressing claims 1, 14 and 19, Wurster discloses an ultrasonic treatment device comprising:
a transducer holder including: a circular body having an inner surface that is cylindrical (see Figs. 1A and 4; device 100 with housing/holder 106; 106 is circular body with inner surface cylindrical); 
a plurality of mating elements that extend around the inner surface at different heights from a bottom of the transducer holder, wherein the mating elements include respective grooves or ridges that do not connect with one another (see Fig. 4; element 146 has groove for the mating with the teeth of element 172; threaded ring are mating element at different height);   
a locking assembly to be attached to an ultrasonic transducer, wherein the locking assembly includes a first locking element and a second locking element that are each adapted to engage with any of the plurality of mating elements to hold the ultrasonic transducer at a selected angle with respect to the transducer holder (see Fig. 4, thread element 172 mate with element 146; also element 148 help lock the device; thread 172 has many teeth and each teeth could be interpret as a first, second, third, etc. locking element);
a transducer holder for an ultrasonic transducer, the transducer holder comprising: a circular body having an inner surface that is cylindrical (see Figs. 1A and 4; device 100 with housing/holder 106; 106 is circular body with inner surface cylindrical); 
a plurality of grooves that extend around the inner surface at different heights from a bottom plane of the transducer holder, wherein the grooves do not connect with one another wherein individual grooves of the plurality of grooves are adapted to engage with at least one locking element of the ultrasonic transducer to hold the transducer at a selected one of multiple mounting angles with respect to the transducer holder (see Figs. 1A, 2 and 4, element 146 has grooves to engage with teeth of element 172 to hold transducer at different angle; knob 142 and 122 adjust transducer in direction x,y,z which is different angles);
a system for ultrasonic treatment, the system comprising: a transducer holder including: a circular body having an inner surface that is cylindrical (see Figs. 1A and 4; device 100 with housing/holder 106; 106 is circular body with inner surface cylindrical); 
a plurality of mating elements that extend around the inner surface at different heights from a bottom of the transducer holder, wherein the plurality of mating elements includes three or more mating elements, and wherein the mating elements include respective grooves or ridges that do not connect with one another (see Fig. 4, element 146; threaded ring are mating element at different height; threaded ring element 146 has many grooves or ridges);
an ultrasonic transducer to generate an ultrasonic beam (see Fig. 4, element 166);
a locking assembly that is rotatably attached to a top of the ultrasonic transducer to enable rotation of the locking assembly with respect to the ultrasonic transducer, wherein the locking assembly includes a first locking element and a second locking element that are each adapted to engage with any of the plurality of mating elements to hold the ultrasonic transducer at a selected angle with respect to the transducer holder (see Fig. 4, thread element 172 mate with element 146; also element 148 help lock the device; thread 172 has many teeth and each teeth could be interpret as a first, second, third, etc. locking element).

4.	Addressing claims 6-9, 11, 15-18 and 22-23, Wurster discloses:
wherein the first and second locking elements are biased in an extended position in which the first and second locking element is engaged with the respective mating element to hold the transducer in place, and wherein the locking assembly further includes one or more actuators that are operable to move the first and second locking elements to a retracted position to disengage the respective first and second locking elements from the respective mating element (see Fig. 4, col. 2, lines 59-60, col. 4, lines 12-15 and col. 4, lines 58-60; knop 142 is the actuator that operate to move locking element);
wherein the grooves or ridges are parallel to one another (see Fig. 4; threads in element 146 are parallel to each other);
wherein the grooves or ridges extend at least 75% of a circumference of the inner surface (see Fig. 4; threads of 146 extend at least 75% of a circumference of the inner surface of 146);
wherein the locking assembly includes a screw to couple the locking assembly to the ultrasonic transducer such that the locking assembly is rotationally movable with respect to the ultrasonic transducer (see Fig. 4, element 148 screw cap connect to knob 142 and thread 172 to move/rotate transducer);
further comprising the transducer (see Fig. 4; element 166);
wherein the plurality of grooves include three or more grooves (see Fig. 4, element 146 has more than three grooves);
wherein the plurality of grooves are parallel to one another (see Fig. 4; the grooves of element 146 are parallel to one another);
a plurality of flanges extending outward from the circular body, wherein the plurality of flanges are adapted to be attached to one or more straps to secure the transducer holder to a patient, wherein at least one of the plurality of flanges is positioned above a bottom plane of the transducer holder (see Fig. 1A; element 108A,C and 112);
a bottom surface that extends above the bottom plane at one or more portions to leave an opening between a patient and the one or more portions (see Fig. 4; the cushion 137 at top and bottom);
wherein the grooves or ridges are parallel to one another (see Fig. 4, element 146 has grooves that parallel to each other);
wherein the first and second locking elements are biased in an extended position in which the first and second locking element is engaged with the respective mounting element to hold the transducer in place, and wherein the locking assembly further includes one or more actuators that are operable to move the first and second locking elements to a retracted position to disengage the respective first and second locking elements from the respective mounting element (see Fig. 4, col. 2, lines 59-60, col. 4, lines 12-15 and col. 4, lines 58-60; knop 142 is the actuator that operate to move locking element).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Njemanze (US 2002/0103436 (provided in the IDS)). 

7.	Addressing claims 2-4 and 20, Wurster does not disclose wherein the plurality of mating elements include at least a first mating element, a second mating element, and a third mating element, and wherein the locking assembly is to: hold the ultrasonic transducer at a first angle when the first and second locking elements are both engaged with the first mating element, hold the ultrasonic transducer at a second angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the second mating element; and hold the ultrasonic transducer at a third angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the third mating element; wherein the first angle is 0 degrees and wherein the second angle is 2.5 degrees and the third angle is 5 degrees. In the same field of endeavor, Njemanze discloses wherein the plurality of mating elements include at least a first mating element, a second mating element, and a third mating element, and wherein the locking assembly is to: hold the ultrasonic transducer at a first angle when the first and second locking elements are both engaged with the first mating element, hold the ultrasonic transducer at a second angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the second mating element; and hold the ultrasonic transducer at a third angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the third mating element and wherein the second angle is 2.5 degrees; wherein the first angle is 0 degrees and the third angle is 5 degrees (see Figs. 3-4, [0006] and [0017-0019]; locking element 14; top and bottom of 14 is first and second locking element: mating element is 15; as see in Fig. 4, the first on the left the transducer is straight at 0 degree angle the first and second locking element engage with first mating element; hold at second angle the first locking element (the bottom) engage with first mating element and the second locking element (the top) is tilted to engage with second mating element; hold at third angle the first locking element (the bottom) engage with first mating element and the second locking element (the top) is tilted further to engage with third mating element; the device is capable of tilting at 2.5 and 5 degree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have wherein the plurality of mating elements include at least a first mating element, a second mating element, and a third mating element, and wherein the locking assembly is to: hold the ultrasonic transducer at a first angle when the first and second locking elements are both engaged with the first mating element, hold the ultrasonic transducer at a second angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the second mating element; and hold the ultrasonic transducer at a third angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the third mating element and wherein the second angle is 2.5 degrees; wherein the first angle is 0 degrees and the third angle is 5 degrees as taught by Njemanze because this provide accurately delivering of ultrasound waves to the desired area by improve placement and coupling of treatment device to patient’s head (see abstract and [0006]).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Elgort (US 2011/0166444).

9.	Addressing claim 10, Wurster discloses imaging the patient wearing treatment device with MRI; however, he does not disclose treatment device with screw is visible or not on the MRI image. Elgort discloses wherein the screw includes a material that is visible in magnetic resonance imaging (MRI) (see [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have wherein the screw includes a material that is visible in magnetic resonance imaging as taught by Elgort because this allow viewer to see the screw in the image to determine screw position (see [0028]). 

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Hynynen (US 2019/0021666).

11.	Addressing claim 12, Wurster discloses imaging the patient wearing treatment device with MRI; however, he does not disclose treatment device is visible or not on the MRI image. Hynynen discloses wherein the transducer includes one or more portions of a material that is visible in MRI (see [0060]; the headset transducer has MRI visible fiducial markers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have wherein the transducer includes one or more portions of a material that is visible in MRI as taught by Hynynen because this allow for user to determine the location of the transducer (see [0060]). 

12.	Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Lautzenhiser et al. (US 2011/0264012 (provided in the IDS)).

13.	Addressing claims 13 and 24, Wurster does not disclose an acoustic pad that includes a rim embedded into the acoustic pad to engage the acoustic pad with a bottom portion of the transducer. In the same field of endeavor, Lautzenhiser discloses an acoustic pad that includes a rim embedded into the acoustic pad to engage the acoustic pad with a bottom portion of the transducer (see Fig. 2A, [0042-0043]; elements 50, 70 and 78; flange/rim 78 embedded into the acoustic pad 70 to engage the acoustic pad with a bottom portion of the transducer 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have an acoustic pad that includes a rim embedded into the acoustic pad to engage the acoustic pad with a bottom portion of the transducer as taught by Lautzenhiser because this allow for bonding the gel pad to the transducer (see [0043]). 

Response to Arguments

Applicant's arguments filed 08/17/22 have been fully considered but they are not persuasive. Applicant argues the threaded ring 146 is not equivalent to the mating elements of claim 1. Applicant argues Wurster does not teach or suggest a transducer holder with “mating elements include respective grooves or ridges that do not connect with one another,” and a locking assembly that “includes a first locking element and a second locking element that are each adapted to engage with any of the plurality of mating elements to hold the ultrasonic transducer at a selected angle with respect to the transducer holder.” Applicant’s argument is not persuasive because the teeth are locking elements that engage the mating element (threaded ring) to hold the transducer at a selected angle. The claim does not define the selected angle therefore the teeth engage with the grooves or ridges of threaded ring to hold the transducer at any angle is a selected angle. As see in Figs. 4A-B, the grooves are separated so they are not connected. As see in Wurster’s Fig. 4, the threaded ring have grooves so that each teeth of element 172 mate with the groove and between each groove is a separation. This could be interpreted as grooves that do not connect with one another. Applicant element 104 has threaded ring just like Wurster element 146 therefore the claim mating element is the same as element 146.

    PNG
    media_image1.png
    885
    938
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    897
    823
    media_image2.png
    Greyscale





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793